In re: Lawrence J. Rousselle, Jr., applying for writs of certiorari, mandamus and prohibition.
Granted. See order.
ORDER
Considering the showing made by relator:
It is ordered That the Honorable Eugene E. Leon, Jr., Judge of the 25th Judicial District Court for the Parish of Plaque-mines, reduce the bill of relator, Lawrence J. Rousselle, Jr., to the amount of $10,000.-00 within five days from the receipt of this order;
Or show cause in this Court on August 29, 1967, at 11 o’clock A.M. why the relief prayed for in relator’s petition should not be granted. In the event the respondent judge elects to show cause, the hail of the relator is fixed in the sum of $10,000.00 pending the hearing in this Court.